Citation Nr: 1810591	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for incomplete paralysis to the trigeminal nerve, claimed as impairment of the left cheek and lips.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981 and on active duty for training from August 1986 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDING OF FACT

The Veteran did not incur incomplete paralysis of the trigeminal nerve due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for incomplete paralysis of the trigeminal nerve have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran and his representative have raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

In pertinent part, 38 U.S.C. § 1151 reads as follows:  "(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

(ii.)  Carelessness, negligence, etc.-To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

(iii.)  Foreseeability-Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d).

In this matter, the Veteran asserts entitlement to benefits pursuant to 38 U.S.C. § 1151 for residuals, including damage to his left cheek and lips, of a January 2011 excisional biopsy and subsequent hematoma drainage with penrose drain placement at the VA medical center (VAMC) in Atlanta, Georgia.  See, e.g., the September 2017 Board hearing transcript.

The record on appeal shows that the Veteran has a remote history of non-Hodgkin's lymphoma, which was diagnosed in November 2007.  See the VA treatment records dated January 2012.  The Veteran underwent chemotherapy and was subsequently in remission until January 2011 at which time he had a buccal lesion biopsied.  The lesion was found to be malignant B cell lymphoma.  The excisional biopsy of the left cheek mass and associated fat tissue took place on January 20, 2011 at the Atlanta VAMC.  A hematoma occurred subsequent to the excisional biopsy and a second operation took place on the same day to drain the left buccal hematoma and place a penrose drain.  See the VA treatment records dated January 20, 2011.  VA treatment records include the Informed Consent document signed by the Veteran.  Treatment records also indicate that the potential risks of the procedure were discussed with the Veteran.  See the VA treatment records dated January 2011.

Post-operative records from the VAMC indicate that the Veteran did well post-operatively with minimal bleeding from his surgical site; his pain was well-controlled.  See the VA treatment records dated January 2011.  VA treatment records dated on January 21, 2011 indicated that the Veteran had no post-operative surgical complications.  Four days status-post excisional biopsy, the Veteran reported pain and discomfort in his left cheek area.  On January 31, 2011, the Veteran was 11 days post-operation and reported minimal pain and discomfort from the left cheek area.

In November 2011, the Veteran filed a claim for compensation pursuant to 38 U.S.C. § 1151 alleging that the surgical procedures performed on January 20, 2011 left him with non-repairable damage to his left cheek, as well as to the left side of his lips.

The Veteran was afforded a VA examination in May 2014 at which time the examiner diagnosed him with incomplete paralysis of the trigeminal nerve.  The Veteran reported that he was numb over his left cheek and lips immediately after he awakened from the second January 2011 surgery.  He reports continuing muscle weakness on the left side, which resolved gradually over a six month period.  He reported continuing cramping in the upper lip near the nose a few times per week, usually after smiling.  The examiner indicated that the Veteran's incomplete paralysis of the trigeminal nerve is moderate.

The May 2014 examiner explained, "[i]t is not clear from the record how long after surgery the numbness began, but Veteran reports on today's interview that it began just after his second surgery.  He is uncertain whether it was present after his first surgery, because he cannot remember the interval between the two."  The examiner further noted that the Veteran reported "weakness in the left side of his lower face starting just after his second symptoms include partial numbness of left maxillary and mandibular regions, and intermittent cramping of lateral left upper lip.  Examination reveals intact cranial nerve motor function throughout, and decreased sensation in the left maxillary, mandibular and perioral regions."

The May 2014 examiner continued,

Given the area in which the surgeons were working during this procedure and the size of the mass, damage to some surrounding structures, including the trigeminal nerve, may have been unavoidable.  The Veteran was advised of the potential for nerve damage before the procedure was performed.  Recurrent bleeding is a complication which can occur even when surgeons are skilled and work carefully.  The operative report for excisional biopsy specifically documents measures taken for control of bleeding and achievement of hemostasis at time of wound closure.  The Veteran's hematoma was addressed promptly when it occurred, and he was admitted for observation to monitor recurrence before he was discharged to home.  As the Veteran has no memory of the interval between his two surgeries, it is impossible to determine whether the neurologic deficits in question began before or after the evacuation of his hematoma.  Given the available evidence, the Veteran's facial numbness is at least as likely as not to have been incurred in one of the oral surgeries to his left buccal region on January 20, 2011.  However, it is less likely than not to have been caused by negligence, carelessness or lack of skill.  It is also less likely than not that this condition was reasonably preventable without forgoing surgery altogether, an option which would have led to failure to diagnose the patient's malignancy.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

Crucially, the Board finds the May 2014 VA medical opinion to be probative as to the questions of additional disability and etiology, as the opinion is based upon a thorough review of the record and upon the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Here, the May 2014 VA examiner provided a detailed rationale to support his conclusions.  Significantly, the conclusions set forth by the May 2014VA examiner were rendered based upon review of the entire claims file, discussion of the clinical record, and thorough analyses of pertinent medical treatise evidence.  The VA examiner is specific as to symptoms and clinical findings before and after the excisional biopsy of the left buccal lesion, as well as the subsequent evacuation of the left buccal hematoma and penrose drain placement.  The rationale set forth in the May 2014 opinion was substantial, thorough, and based on the overall record.

The Veteran has not submitted a medical opinion to contradict the conclusions of the May 2014 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).

Thus, the only competent opinion of record addressing the standard of care provided by VA comes from the May 2014 examiner, and is against the claim.  The Board has considered the lay statements and testimony of the Veteran.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Significantly, the Veteran does not possess the requisite medical expertise to determine whether his incomplete paralysis of the trigeminal nerve is the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Any such assertions by the Veteran are not competent medical evidence and are, therefore, afforded little probative weight.  Moreover, the lay theory of the Veteran is contradicted by the conclusions of the May 2014 VA examiner who specifically considered these lay contentions, as well as the Veteran's medical history in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the May 2014 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

Thus, based on the evidence above, including the competent and persuasive opinion provided by the May 2014 examiner, the Board finds that the proximate cause of the Veteran's additional trigeminal nerve disability was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment, or an event not reasonably foreseeable.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as the preponderance of the evidence is against the claim, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Veteran's claim is accordingly denied.











ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for incomplete paralysis of the trigeminal nerve is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


